Name: Commission Regulation (EC) No 1586/94 of 30 June 1994 amending Commission Regulation (EEC) No 1722/93 concerning production refunds in the cereals and rice sectors respectively
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  agricultural policy;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31994R1586Commission Regulation (EC) No 1586/94 of 30 June 1994 amending Commission Regulation (EEC) No 1722/93 concerning production refunds in the cereals and rice sectors respectively Official Journal L 167 , 01/07/1994 P. 0005 - 0005 Finnish special edition: Chapter 3 Volume 58 P. 0204 Swedish special edition: Chapter 3 Volume 58 P. 0204 COMMISSION REGULATION (EC) No 1586/94 of 30 June 1994 amending Commission Regulation (EEC) No 1722/93 concerning production refunds in the cereals and rice sectors respectivelyTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 21 June 1992 on the common organization of the market in cereals (1), as amended by Regulation (EEC) No 2193/93 (2), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1544/93 (4), and in particular Article 9 thereof, Whereas Article 5 (1) of Commission Regulation (EEC) No 1722/93 laying down detailed rules for the application of Council Regulations (EEC) No 1766/92 and (EEC) No 1418/76 concerning production refunds in the cereals and rice sectors respectively (5) specifies that applications for refund certificates are to be addressed in writing to the competent authority; whereas it is appropriate that the days on which such applications may be made should be specified and that a time limit be set for the submission of applications; Whereas, under the second subparagraph of Article 6 (3), during July and August of the 1993/94, 1994/95 and 1995/96 marketing years, certificates are valid only until the last day of the month during which the certificate was issued; whereas this short period of validity may result in numerous applications for certificates; whereas it is appropriate, therefore, to specify 31 August as the final day of validity for all certificates issued in July and August; Whereas application of the rate of refund valid on the day of processing in the case of applications for certificates lodged in July of the 1994/95 and 1995/96 marketing years permits closer monitoring of the variation in the refund rate during the period of validity of the certification; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1722/93 is hereby amended as follows: 1. The following is added to Article 5 (1): 'The application shall be lodged each working day before 5 p.m., Brussels time'. 2. The second subparagraph of Article 6 (3) is replaced by: 'However, during July and August of the 1994/95 and 1995/96 marketing years, certificates applied for during the months in question shall be valid only until 31 August'. 3. The following is added to the first subparagraph of Article 6 (4): 'However, in the case of a refund application lodged during July of the 1994/95 and 1995/96 marketing years, the amount of the refund payable shall be the amount applicable on the day of processing of the starch'. Article 2 This Regulation shall enter into force on 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 181, 1. 7. 1992, p. 21. (2) OJ No L 196, 5. 8. 1993, p. 22. (3) OJ No L 166, 25. 6. 1976, p. 1. (4) OJ No L 154, 25. 6. 1993, p. 5. (5) OJ No L 159, 1. 7. 1993, p. 112.